DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 14, and 20 have been amended. Claims 10-13 and 19 have been cancelled.

 Response to Arguments
4.	Applicant’s arguments, filed 04/28/2021, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-9, 14-18, and 20-21 has been withdrawn. 

Allowable subject matter 
5.	Based on the foregoing reasons, Claims 1-9, 14-18, and 20-21 filed 04/28/2021, are allowed.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a life logging system and operating system for capturing images of a user. The system and method receives camera registration and user profile information. A tracking unit determines location of user and determines image capturing opportunities based on the user location, user profile and camera parameters. A camera is identified by generating  a plurality of scores and comparing the scores to the user preferences in the user profile, wherein the plurality of scores are associated with predicted picture quality, estimated length or duration of detour, novelty of the picture, and predicted user feedback. The system provides an itinerary of different locations and times for image capturing opportunity and 
.
7.	Closest prior art of Sako; Yoichiro et al. (US 20150207976 A1); Oami; Ryoma et al. (US 20150248587 A1); KIM; Kyunghyun et al. (US 20150334356 A1); SAITO; Mika et al. (US 20190007646 A1); Henry; Damien et al. (US 20170032178 A1); KING; Russell (US 20150086088 A1) either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486  
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486